Citation Nr: 1041873	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  07-02 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent 
for a right knee disorder for the period from May 23, 2005 to 
November 1, 2007.

2.  Entitlement to an increased rating in excess of 30 percent 
for status post knee replacement since January 1, 2009.

3.  Entitlement to a separate rating of 10 percent for 
instability of the right knee since January 1, 2009.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1966 to April 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
from a December 2006 rating decision of a Department of Veteran's 
Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.


FINDINGS OF FACT

1.  From May 23, 2005 to November 1, 2007, the Veteran's right 
knee disability is characterized by slight recurrent subluxation 
or lateral instability.  

2.  From May 23, 2005 to November 1, 2007, the degree of flexion 
in the right knee is no worse than to 90 degrees and extension to 
0 degrees, including consideration of functional loss due to pain 
and repetitive motion.

3.  From January 1, 2009, the Veteran's right knee disability has 
not been manifested by chronic residuals consisting of severe 
painful motion or weakness in the affected extremity; ankylosis; 
extension limited to 30 degrees or more; nor impairment analogous 
to nonunion of the tibia or fibula with loose motion, requiring 
brace.

4.  From January 1, 2009, the Veteran has slight instability in 
his right knee.


CONCLUSIONS OF LAW

1.  From May 23, 2005 to November 1, 2007, the criteria for a 
rating in excess of 10 percent for a right knee disability are 
not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.40, 
4.45, 4.71a, Diagnostic Codes 5256, 5257, 5260, 5261 (2009).

2.  From January 1, 2009, the criteria for a rating in excess of 
30 percent for the Veteran's right knee disability are not met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5055, 5256, 5260, 5261 (2009).

3.  From January 1, 2009, the criteria for a separate rating of 
10 percent for instability of the Veteran's right knee have been 
approximated.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.40, 
4.45, 4.71a, Diagnostic Codes 5257 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which 
it is required to apply.  This includes statutes enacted by 
Congress and published in Title 38, United States Code ("38 
U.S.C.A."); regulations promulgated by VA under the law and 
published in the Title 38 of the Code of Federal Regulations ("38 
C.F.R.") and the precedential rulings of the Court of Appeals for 
the Federal Circuit (as noted by citations to "Fed. Cir.) and the 
Court of Appeals for Veterans Claims (as noted by citations to 
"Vet. App.").

The Board is bound by statute to set forth specifically the issue 
under appellate consideration and its decision must also include 
separately stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, and the 
reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited 
statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The 
Board's statement of reasons and bases for its findings and 
conclusions on all material facts and law presented on the record 
must be sufficient to enable the claimant to understand the 
precise basis for the Board's decision, as well as to facilitate 
review of the decision by courts of competent appellate 
jurisdiction.  The Board must also consider and discuss all 
applicable statutory and regulatory law, as well as the 
controlling decisions of the appellate courts).


Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet.  App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) VA 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ), as was done in this case.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in July 2005 and June 2008 that fully 
addressed all notice elements.

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was advised 
that VA used a Schedule for Rating Disabilities (Schedule) that 
determined the rating assigned and that evidence considered in 
determining the disability rating included the nature and 
symptoms of the condition, the severity and duration of the 
symptoms, and the impact of the condition and symptoms on 
employment.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained the service treatment records, VA 
outpatient treatment records, and Social Security records.  
Additionally, the Veteran was afforded VA examinations in July 
2005, November 2006, and November 2008.  Neither the Veteran nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not been 
obtained.  Hence, no further notice or assistance to the Veteran 
is required to fulfill VA's duty to assist the Veteran in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Merits of the Claims

The Veteran contends that from May 23, 2005 to November 1, 2007, 
his right knee disorder warranted a rating in excess of 10 
percent.  The Board will also consider entitlement to rating in 
excess of 30 percent since January 1, 2009 for status post right 
knee replacement.  After a careful review of the evidence of 
record, the Board finds that the preponderance of the evidence is 
against the claims because the evidence does not show that the 
Veteran's symptomology warrants a higher rating in accordance 
with the Schedule for the time periods in question.  Accordingly, 
the Veteran's claims are denied.

The Veteran was granted service connection for residuals of a 
right knee injury with degenerative joint disease and assigned a 
noncompensable rating, effective April 1970.  He filed for an 
increased rating in May 2005.  An October 2005 rating decision 
increased his rating to 10 percent.  In November 2007, the 
Veteran underwent surgery for his right knee disorder and 
received a knee replacement.  A January 2008 rating decision 
granted a 100 percent rating effective November 1, 2007, pursuant 
to Diagnostic Code 5055.  A subsequent 30 percent rating was 
assigned December 1, 2008.  A February 2009 rating decision 
extended the 100 percent rating through January 1, 2009.  A 
minimum 30 percent rating remains in effect from January 1, 2009.  
38 C.F.R. § 4.71a, Diagnostic Code 5055.    

The Veteran has alleged that his symptoms warrant a rating in 
excess of 10 percent for the period from May 23, 2005 through 
November 1, 2007.  The Board will also consider whether the 
Veteran's symptomology warrants a rating higher than 30 percent 
from January 1, 2009.  See AB v. Brown, 6 Vet. App. 35 (1993) 
(where a claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO decision 
assigning a higher rating, but less than the maximum available 
benefit, does not abrogate the pending appeal).

From May 23, 2005 through November 1, 2007

The Board notes that the service-connected residuals of a right 
knee injury with degenerative joint disease was evaluated 
pursuant to the criteria found at 38 C.F.R. § 4.71a, Diagnostic 
Code 5010-5257.  (A hyphenated Diagnostic Code is used when a 
rating under one Diagnostic Code requires use of an additional 
Diagnostic Code to identify the basis for the evaluation 
assigned.).

Disability ratings are determined by the application of the 
Schedule, which assigns ratings based on the average impairment 
of earning capacity resulting from a service- connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there 
is a question as to which of two ratings will be applied, the 
higher rating will be assigned if the disability picture more 
closely approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 
(2009).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991); see also 38 C.F.R. §§ 4.1, 4.2 (2009).  
As such, the Board has considered all of the evidence of record.  
However, the most probative evidence of the degree of impairment 
consists of records generated in proximity to and since the claim 
on appeal.  In general, when an increase in the disability rating 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). Staged ratings are appropriate in any increased-rating 
claim in which distinct time periods with different ratable 
symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The medical evidence shows that the Veteran has degenerative 
joint disease of the right knee.  Arthritis is rated based on 
limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5010-5003 (2009).

Evaluation of a service-connected disability involving a joint 
rated on limitation of motion requires adequate consideration of 
functional loss due to pain under 38 C.F.R. § 4.40 and functional 
loss due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state 
that disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to the absence of part, or all, of the 
necessary bones, joints and muscles, or associated structures.  
It may also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability affecting 
joints are reduction of their normal excursion of movements in 
different planes, weakened movement, excess fatigability, 
swelling, and pain on movement.  38 C.F.R. § 4.45.

Included within 38 C.F.R. § 4.71a are multiple diagnostic codes 
that evaluate impairment resulting from service- connected knee 
disorders, including Diagnostic Code 5256 (ankylosis), Diagnostic 
Code 5257 (other impairment, including recurrent subluxation or 
lateral instability), Diagnostic Code 5258 (dislocated semilunar 
cartilage), Diagnostic Code 5259 (symptomatic removal of 
semilunar cartilage), Diagnostic Code 5260 (limitation of 
flexion), Diagnostic Code 5261 (limitation of extension), 
Diagnostic Code 5262 (impairment of the tibia and fibula), and 
Diagnostic Code 5263 (genu recurvatum).

For the time period in question, there is no evidence of 
ankylosis, dislocated  or symptomatic removal of semilunar 
cartilage, impairment of the tibia and fibula, or genu 
recurvatum.  

According to Diagnostic Code 5257, which rates impairment based 
on recurrent subluxation or lateral instability of the knee, a 10 
percent rating will be assigned with evidence of slight recurrent 
subluxation or lateral instability of a knee; a 20 percent rating 
will be assigned with evidence of moderate recurrent subluxation 
or lateral instability; and a 30 percent rating will be assigned 
with evidence of severe recurrent subluxation or lateral 
instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  
Pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain is inapplicable to 
ratings under Diagnostic Code 5257, because it is not predicated 
on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 
11 (1996).

The words "slight," "moderate," and "severe" as used in the 
various diagnostic codes are not defined in the Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate all 
of the evidence for "equitable and just decisions."  38 C.F.R. § 
4.6 (2009).

Under Diagnostic Code 5260, a noncompensable rating will be 
assigned for limitation of flexion of the knee to 60 degrees; a 
10 percent rating will be assigned for limitation of flexion of 
the knee to 45 degrees; a 20 percent rating will be assigned for 
limitation of flexion of the knee to 30 degrees; and a 30 percent 
rating will be assigned for limitation of flexion of the knee to 
15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Diagnostic Code 5261, limitation of extension of the leg provides 
a non-compensable rating if extension is limited to five degrees, 
a 10 percent rating if limited to 10 degrees, a 20 percent rating 
if limited to 15 degrees, a 30 percent rating if limited to 20 
degrees, a 40 percent rating if limited to 30 degrees, and a 50 
percent rating if limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261; see also 38 C.F.R. § 4.71, Plate II 
(showing normal flexion and extension as between 0 degrees and 
140 degrees).

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office of 
General Counsel has stated that compensating a claimant for 
separate functional impairment under Diagnostic Code 5257 and 
5003 does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 
1997).  In this opinion, the VA General Counsel held that a 
Veteran who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating is based upon additional disability.  
Subsequently, in VAOPGCPREC 9-98, the VA General Counsel further 
explained that if a Veteran has a disability rating under 
Diagnostic Code 5257 for instability of the knee, and there is 
also X-ray evidence of arthritis, a separate rating for arthritis 
could also be based on painful motion under 38 C.F.R. § 4.59.  
See also VAOPGCPREC 9-04 (which finds that separate ratings under 
Diagnostic Code 5260 for limitation of flexion of the leg and 
Diagnostic Code 5261 for limitation of extension of the leg may 
be assigned for disability of the same joint).

The Veteran underwent several VA examinations for his right knee 
disorder.  At a VA examination in July 2005, the Veteran reported 
constant pain in his knee.  He stated that his knee buckled 1 to 
2 times per month.  He noted that bending and standing cause 
increased pain, particularly any lateral or medial stress on his 
knee.  A physical examination showed a normal gait with no 
assistive device.  His knee showed no effusion or warmth.  The 
Veteran had flexion to 110 degrees.

The Veteran underwent another VA examination in November 2006.  
He presented with complaints of constant, moderate to severe knee 
pain.  The Veteran used a cane and wore a right knee brace, 
walking with a moderate slow antalgic gait.  The Veteran claimed 
difficulty with prolonged standing and walking for longer than 30 
minutes, squatting, and kneeling.  A physical examination 
revealed range of motion from 0 to 150 degrees with pain at 120 
degrees.  The range of motion was not additionally limited by 
repetitive use.  The Veteran claimed flare-ups approximately 10 
times in the past year, which he claims last 2-3 days.  There 
were no clinical signs of instability, swelling, or crepitus.

The medical evidence establishes that from May 23, 2005 to 
November 1, 2009, the symptoms associated with the Veteran's 
right knee disability warrant no more than a 10 percent rating.  
The Veteran was not shown to have limitation of flexion to less 
than 45 degrees or limitation of extension to 10 degrees or more, 
such that a rating in excess of 10 percent would be warranted 
based on either limitation of extension or limitation of flexion 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  The 
Veteran had full range of motion on extension, and flexion has 
been limited to a minimum of 120 degrees.  When compared with 
standard range of knee motion (0 to 140 degrees, see 38 C.F.R. § 
4.71, Plate II), the Veteran's right knee motion, even 
considering his complaints of pain, was not shown to warrant an 
additional disability rating.  More significantly, such findings 
do not meet the criteria for an increased evaluation under either 
Diagnostic Code 5260 (requiring flexion limited to 30 degrees or 
less) or 5261 (requiring extension limited to 15 degrees or 
more).  However, consistent with the premise that degenerative 
joint disease, comparable to arthritis, with some limitation of 
motion warrants at least a 10 percent evaluation (see 38 C.F.R. § 
4.59), a 10 percent evaluation continues to be assignable under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Additionally, there is no objective evidence that pain on use of 
the joint results in limitation of motion to a degree which would 
support a higher 20 percent rating.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca, 8 Vet. App. 202.  Moreover, since the presence of 
ankylosis is not shown, an evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5256 is also not warranted.  The Veteran also 
does not warrant a rating under Diagnostic Codes 5258 or 5259, 
because there is no evidence of removal or dislocation of the 
cartilage. 

Under the foregoing circumstances, a basis upon which to assign 
an evaluation in excess of the 10 percent has not been shown for 
the period of May 23, 2005 to November 1, 2007, and the Veteran's 
appeal is denied for that period of time.

Since January 1, 2009 (post-total knee replacement).

Under Diagnostic Code 5055 for total knee replacement, a 100 
percent evaluation is assigned for one year following the 
implantation of the prosthesis.  A 60 percent evaluation is 
assigned for a prosthetic replacement of the knee joint with 
chronic residuals consisting of severe painful motion or weakness 
in the affected extremity.  For a prosthetic replacement of the 
knee joint with intermediate degrees of residual weakness, pain, 
or limitation of motion, the disability is rated by analogy to 
Diagnostic Codes 5256 (ankylosis of the knee), 5261 (limitation 
of extension), or 5262 (impairment of the tibia and fibula).  The 
minimum rating for a prosthetic replacement of the knee joint is 
30 percent.

The Board notes that, as indicated in the preceding paragraph, 
the provisions of Diagnostic Code 5055 for total knee replacement 
does not provide for consideration of Diagnostic Code 5257 
(recurrent subluxation or instability), 5260 (limitation of 
flexion), or any other Diagnostic Code not specifically 
referenced therein.

Diagnostic Code 5256 provides for ankylosis of the knee.  Under 
this Code, favorable ankylosis of either knee warrants a 30 
percent evaluation.  Ankylosis is considered to be favorable when 
the knee is fixed in full extension, or in slight flexion at an 
angle between 0 degrees and 10 degrees.  A 40 percent evaluation 
requires that the knee be fixed in flexion at an angle between 10 
degrees and 20 degrees.  When the knee is fixed in flexion 
between 20 degrees and 45 degrees, a 50 percent rating is 
assigned.  A 60 percent rating is warranted for extremely 
unfavorable ankylosis, with the knee fixed in flexion at an angle 
of 45 degrees or more.  38 C.F.R. § 4.71a.

Diagnostic Code 5262 provides criteria for impairment of the 
tibia and fibula.  With malunion and slight knee or ankle 
disability, a 10 percent rating is assigned.  Moderate knee or 
ankle disability warrants a 20 percent rating.  A 30 percent 
rating is assigned when there is marked knee or ankle disability.  
When there is nonunion with loose motion, requiring brace, a 40 
percent rating is warranted.  38 C.F.R. § 4.71a.

In this case, the Board finds that the Veteran's right knee was 
not manifested by chronic residuals consisting of severe painful 
motion or weakness in the affected extremity; ankylosis; 
extension limited to 30 degrees or more; nor impairment analogous 
to nonunion of the tibia or fibula with loose motion, requiring 
brace.  

At a VA examination in November 2008, the Veteran reported 
increased pain in the right knee.  X-rays from May 2008 showed a 
grossly unremarkable right total knee arthroplasty.  The Veteran 
stated that walking increases his knee pain and he uses a cane 
for support.  He described momentary sensation of knee buckling 
approximately once per day.  He denied locking.

A physical examination revealed the Veteran walks with a slightly 
antalgic gait.  The right knee has minimal effusion and 
tenderness to palpation.  There was no sign of inflammation.  
Range of motion was 20 to 90/95 degrees.  The Veteran also had 
some laxity on the anterior drawer sign.  

VA treatment records showed full range of motion in May 2008, 
from 5 to 95 degrees in June 2008, and 0 to 130 degrees in 
January 2009.  

In view of the foregoing, the Board finds that the Veteran does 
not meet or nearly approximate the criteria for a rating in 
excess of 30 percent under Diagnostic Codes 5055 or 5262.

Regarding Diagnostic Code 5256, the Board notes that the Veteran 
has never been diagnosed with ankylosis of the right knee.  The 
Board further notes that ankylosis is defined as "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing 
Saunders Encyclopedia and Dictionary of Medicine, Nursing, and 
Allied Health at 68 (4th ed. 1987)).  Here, as detailed below, 
the medical evidence indicates the Veteran still has mobility of 
the right knee; i.e., it is not fixed in place.  Therefore, 
consideration of Diagnostic Code 5256 is not warranted in this 
case.

In regard to Diagnostic Code 5261 (limitation of extension), the 
September 2008 treatment record and November 2008 VA examination 
showed the right knee had flexion to 95 degrees, and extension to 
5 degrees in September 2008 and 20 degrees in November 2008.  
Accordingly, he warrants a 30 percent rating under this 
Diagnostic Code.   However, Diagnostic Code 5055 considers 
Diagnostic Code 5261 and the Veteran is already in receipt of a 
30 percent rating.

The Veteran's objective findings for range of motion for flexion 
of the right knee do not demonstrate entitlement to a compensable 
rating under Diagnostic Code 5260.  

In view of the foregoing, the Board finds that the Veteran does 
not meet or nearly approximate the criteria for a rating in 
excess of 30 percent for his service-connected total left knee 
replacement under any of the potentially applicable Diagnostic 
Codes.

The Board has also considered a separate rating under Diagnostic 
Code 5257 for instability or subluxation of the right knee.  As 
discussed above, at the November 2008 VA examination, the Veteran 
experiences momentary sensations of his right knee buckling, 
perhaps once per day.  A physical examination revealed some 
laxity on the anterior drawer sign.  Accordingly, the Board finds 
that the Veteran satisfies the criteria for a separate 10 percent 
rating under Diagnostic Code 5257 for slight recurrent 
subluxation or lateral instability of the right knee.   

As a final point, the Board finds that there is no showing that 
the Veteran's knee disorder reflects so exceptional or so unusual 
a disability picture as to warrant the assignment of a higher 
rating on an extra-schedular basis.  The disorder is not 
productive of marked interference with employment that is not 
contemplated by the current rating, or required any, let alone, 
frequent periods of hospitalization, or otherwise rendered 
impractical the application of the regular schedular standards.  
In the absence of these factors, the criteria for submission for 
assignment of an extra-schedular rating are not met.  Thus, the 
Board is not required to remand this claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

Entitlement to an increased rating in excess of 10 percent for a 
right knee disorder from May 23, 2005 to November 1, 2007 is 
denied.

Entitlement to an increased rating in excess of 30 percent for 
status post right knee replacement since January 1, 2009 is 
denied.  

Entitlement to a separate rating of 10 percent for slight 
instability of the right knee since January 1, 2009 is granted.  



____________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


